                Case 2:20-cv-02218-JAD-DJA Document 3 Filed 01/27/21 Page 1 of 6



 1                                   UNITED STATES DISTRICT COURT
 2                                           DISTRICT OF NEVADA
 3

 4       KAYSHA DERY RICHARDSON,                                    Case No. 2:20-cv-02218-JAD-DJA
 5                                               Petitioner
                                                                   Order Dismissing Habeas Petition
 6               v.
                                                                                [ECF No. 1]
 7       ATTORNEY GENERAL of the UNITED
         STATES, et al.,
 8
                                             Respondents
 9

10             Immigration detainee Kaysha Dery Richardson petitions for a writ of habeas corpus
11   under 28 U.S.C. § 2241, 1 seeking review of her immigration proceedings. On initial review
12   under the Rules Governing Section 2254 Cases, 2 I find that her petition is plagued by
13   jurisdictional defects, so I dismiss the petition without prejudice.
14                                                   Background 3
15             Richardson is a citizen of Canada with Métis indigenous heritage. 4 She filed the petition
16   on December 8, 2020, to challenge her continued detention at the Nevada Southern Detention
17   Center in Pahrump, Nevada. 5 Upon entry to the United States, on October 1, 2020, she was
18   detained by the U.S. Immigration and Customs Enforcement division of the Department of
19   Homeland Security (“DHS”). Richardson then filed an application for asylum or withholding
20   from removal based on her race, religion, and political position. An asylum officer interviewed
21   her and determined that she did not establish a credible fear of persecution. 6 The petition alleges
22   1
         ECF No. 1. Petitioner paid the $5.00 filing fee when filing the petition. ECF No. 1-8.
23   2
      All references to a “Habeas Rule” or the “Habeas Rules” in this order identify the Rules Governing
     Section 2254 Cases in the United States District Courts.
24   3
         This procedural history is derived from Richardson’s allegations and exhibits.
25   4
      The Canadian government recognizes the Métis as a distinct indigenous people. See First Nations
     People, Métis and Inuit in Canada: Diverse and Growing Populations, Statistics Canada (Mar. 20, 2018),
26   https://www150.statcan.gc.ca/n1/pub/89-659-x/89-659-x2018001-eng.htm.
     5
27    Richardson did not sign the petition herself. Instead, it was signed and submitted by “her advocate ‘any
     person’ Robert Cannon.” See ECF No. 1 at 10.
28   6
         Id. at 93–97.


                                                              1
                Case 2:20-cv-02218-JAD-DJA Document 3 Filed 01/27/21 Page 2 of 6



 1   that the asylum officer refused to consider evidence she provided and failed to examine all

 2   relevant considerations. She appealed the negative finding of credible fear to an immigration

 3   judge (“IJ”), but no decision was issued by the time her petition was filed. 7

 4             Richardson alleges that the petition arises under the United States Constitution, the

 5   Immigration and Nationality Act (“INA”), 8 the United Nations Convention Against Torture, and

 6   the United Nations Refugee Convention. She claims that her detention is arbitrary, unlawful,

 7   and violates the Fourth, Fifth, and Eighth Amendments. In the prayer for relief, Richardson asks

 8   the court to assume jurisdiction over this matter, order respondents to release her on her own

 9   recognizance, and grant any other relief deemed proper for both her and “her advocate ‘any

10   person’ Robert Cannon.” 9

11             I take judicial notice of the status of the proceedings in Richardson’s immigration case

12   before the Las Vegas Immigration Court. 10 On December 17, 2020, the IJ affirmed DHS’s

13   decision regarding asylum or withholding from removal. Richardson has yet to appeal that

14   decision to the Board of Immigration Appeals (“BIA”) or file a petition for review in the United

15   States Court of Appeals for the Ninth Circuit, 11 and no future hearings are currently scheduled.

16                                                  Discussion

17             As an initial matter, I find that the petition was improperly submitted by Robert Cannon

18   as Richardson’s “advocate ‘any person.’” 12 Pro se parties may not pursue claims on behalf of

19
20
     7
       ECF No. 1 at 4 (“It has been forty-three (43) days since the credible fear of persecution interview and
21   the Petitioner has had no review of determination by an immigration judge and no guarantee that she ever
     will.”).
22   8
         8 U.S.C. § 1101 et seq.
23   9
         ECF No. 1 at 10.
     10
24     See, e.g., Dent v. Holder, 627 F.3d 365, 371 (9th Cir. 2010) (courts may take “judicial notice of the
     agency’s own records”) (citing Lising v. I.N.S., 124 F.3d 996, 999 (9th Cir. 1997)). Automated case
25   information may be accessed online at https://portal.eoir.justice.gov/InfoSystem/Form?Language=EN.
     11
       I also take judicial notice of the Ninth Circuit’s online docket records. See Harris v. County of Orange,
26   682 F.3d 1126, 1131–32 (9th Cir. 2012). The Ninth Circuit’s docket records may be accessed at
     www.pacer.gov. As explained in this order, the Ninth Circuit has exclusive jurisdiction over any petition
27   for review arising from the Las Vegas Immigration Court.
     12
28        ECF No. 1 at 10.



                                                          2
                Case 2:20-cv-02218-JAD-DJA Document 3 Filed 01/27/21 Page 3 of 6



 1   others in a representative capacity. 13 Only a licensed attorney—an active member of the State

 2   Bar of Nevada admitted to practice under the Nevada Supreme Court Rules— is authorized to

 3   represent a client in Nevada. 14 In federal courts, “the parties may plead and conduct their own

 4   cases personally or by counsel.” 15 No rule or statute permits a non-attorney to represent any

 5   other person, a company, a trust, or any other entity. 16 Cannon will not be permitted to engage in

 6   the unauthorized practice of law by purporting to represent or act on behalf of Richardson.

 7   Moving forward, Cannon is prohibited from submitting documents on Richardson’s behalf, and

 8   Richardson must plead and conduct her own case personally.

 9             Turning to initial review, Habeas Rule 4 requires the assigned judge to examine a habeas

10   petition and order a response unless it “plainly appears” that the petitioner is not entitled to

11   relief. 17 This rule allows courts to screen and dismiss petitions that are patently frivolous, vague,

12   conclusory, palpably incredible, false, 18 or plagued by procedural defects. 19 Federal district

13   courts may grant a writ of habeas corpus when a person is “in custody in violation of the

14   Constitution or laws or treaties of the United States.” 20

15             But Congress has restricted judicial review of immigration matters. 21 To accomplish

16   “streamlined judicial review,” the REAL ID Act of 2005 22 eliminated the district courts’ “habeas

17

18   13
       See, e.g., Simon v. Hartford Life, Inc., 546 F.3d 661, 665 (9th Cir. 2008) (collecting cases); Russell v.
     United States, 308 F.2d 78, 79 (9th Cir. 1962) (“A litigant appearing in propria persona has no authority
19   to represent anyone other than himself.”).
     14
20     Guerin v. Guerin, 993 P.2d 1256, 1258 (Nev. 2000) (citing NRS 7.285); Martinez v. Eighth Jud. Dist.
     Ct., 729 P.2d 487, 488 (Nev. 1986) (an individual “has no right to be represented by an agent other than
21   counsel in a court of law”).
     15
          28 U.S.C. § 1654 (emphasis added).
22   16
          Jackson v. United Artists Theatre Circuit, Inc., 278 F.R.D. 586, 596 (D. Nev. 2011).
23   17
          See Valdez v. Montgomery, 918 F.3d 687, 693 (9th Cir. 2019).
     18
24        Hendricks v. Vasquez, 908 F.2d 490, 491 (9th Cir. 1990) (collecting cases).
     19
          See Boyd v. Thompson, 147 F.3d 1124, 1128 (9th Cir. 1998).
25   20
          28 U.S.C. § 2241(c)(3).
26   21
       Alvarez-Barajas v. Gonzales, 418 F.3d 1050, 1052 (9th Cir. 2005); see also 8 U.S.C. § 1252(a)(5)
     (notwithstanding § 2241 or any other habeas provision, “a petition for review filed with an appropriate
27   court of appeals … shall be the sole and exclusive means for judicial review of an order of removal”).
     22
28        Pub. L. No. 109-13 Div. B, 119 Stat. 231.



                                                            3
                Case 2:20-cv-02218-JAD-DJA Document 3 Filed 01/27/21 Page 4 of 6



 1   jurisdiction, including jurisdiction under 28 U.S.C. § 2241, over final orders of deportation,

 2   exclusion, or removal” and made “the circuit courts the ‘sole’ judicial body able to review

 3   challenges to final orders of deportation, exclusion, or removal.” 23 In addition, matters involving

 4   the Attorney General’s “discretionary judgment” are generally precluded from judicial review. 24

 5   Dismissal of a § 2241 petition is appropriate where the petition challenges orders of deportation,

 6   exclusion, or removal. 25

 7              District courts retain narrow habeas jurisdiction to review “bond hearing determinations

 8   for constitutional claims and legal error” following administrative exhaustion. 26 The Ninth

 9   Circuit has outlined the proper procedure for challenging immigration bond determinations. 27

10   Once a non-citizen has received a bond hearing before an IJ, she may appeal the IJ’s decision to

11   the BIA. 28 If the non-citizen “is dissatisfied with the BIA’s decision, [s]he may then file a

12   habeas petition in the district court, challenging continued detention.” 29 The district court’s

13   decision on the habeas petition may be appealed to the Ninth Circuit. 30 In a case by non-citizen

14   who does not follow this course and thus fails to exhaust administrative remedies before

15   pursuing habeas relief, “a district court should ordinarily dismiss the petition without prejudice

16   or stay the proceedings until the petitioner has exhausted administrative remedies, unless

17

18

19
     23
          Alvarez-Barajas, 418 F.3d at 1052.
20   24
       See 8 U.S.C. § 1252(g). The INA explicitly exempts asylum determinations from the jurisdictional bar
21   over discretionary decisions, but judicial review occurs in the courts of appeal—not in the district court
     on a § 2241 habeas petition. Morales v. Gonzales, 478 F.3d 972, 979 (9th Cir. 2007) (citing 8 U.S.C.
22   § 1252(a)(2)(B)(ii)), abrogated on other grounds as stated by Anaya-Ortiz v. Holder, 594 F.3d 673, 678
     (9th Cir. 2010).
23   25
          Puri v. Gonzales, 464 F.3d 1038, 1041 (9th Cir. 2006).
     26
24     Singh v. Holder, 638 F.3d 1196, 1200 (9th Cir. 2011) (citing Demore v. Kim, 538 U.S. 510, 516–17
     (2003)).
25   27
      Leonardo v. Crawford, 646 F.3d 1157, 1159 (9th Cir. 2011) (citing Casas-Castrillon v. Dep’t of
     Homeland Security, 535 F.3d 942 (9th Cir. 2008)).
26   28
          Id.
27   29
          Id.
     30
28        Id.



                                                           4
                Case 2:20-cv-02218-JAD-DJA Document 3 Filed 01/27/21 Page 5 of 6



 1   exhaustion is excused.” 31 This exhaustion requirement is subject to waiver in certain instances 32

 2   but is “ordinarily not optional.” 33

 3             Richardson’s petition does not clearly allege whether she seeks to challenge a removal

 4   order, denial of asylum and withholding from removal, indefinite detention, or a bond

 5   determination. 34 However, jurisdiction is not proper for any such challenge. The Ninth Circuit

 6   is the sole judicial body with jurisdiction to entertain a petition for review addressing removal,

 7   withholding of removal, or asylum. Although this court has jurisdiction to the extent Richardson

 8   seeks review of a bond determination, the petition does not allege or demonstrate administrative

 9   exhaustion, i.e., that Richardson moved for bond in the Las Vegas Immigration Court, an IJ

10   issued a decision, Richardson appealed the IJ’s decision to the BIA, and the BIA issued a

11   decision. Instead, the petition and exhibits indicate that Richardson sought review of the asylum

12   officer’s negative credible-fear determination. This was insufficient to exhaust any detention or

13   bond claims. 35 Richardson may not pursue habeas relief regarding detention or bond until both

14   an IJ and the BIA have considered her claims. The petition does not seek waiver of exhaustion,

15   nor does the record demonstrate that waiver is appropriate. Accordingly, I dismiss the petition

16   without prejudice.

17                                                   Conclusion

18             IT IS THEREFORE ORDERED that:

19             1. Petitioner Kaysha Dery Richardson’s Petition for Writ of Habeas Corpus [ECF No. 1]

20                 is DISMISSED without prejudice.

21             2. A certificate of appealability is DENIED, as jurists of reason would not find dismissal

22

23   31
        Id. at 1160 (noting that a § 2241 petition may be properly pursued “[o]nce the BIA render[s] its
     decision”); Laing v. Ashcroft, 370 F.3d 994, 1000 (9th Cir. 2004) (habeas jurisdiction under “§ 2241 is
24   ordinarily reserved for instances in which no other judicial remedy is available”) (citation omitted).
     32
        Hernandez v. Sessions, 872 F.3d 976, 988–89 (9th Cir. 2017).
25   33
          Castro-Cortez v. INS, 239 F.3d 1037, 1047 (9th Cir. 2001).
26   34
          See generally ECF No. 1.
     35
27     See Leonardo, 646 F.3d at 1160 (citing Rojas-Garcia v. Ashcroft, 339 F.3d 814, 819 (9th Cir. 2003) (a
     petitioner “must exhaust administrative remedies before raising . . . constitutional claims in a habeas
28   petition when those claims are reviewable by the BIA on appeal”)).



                                                           5
        Case 2:20-cv-02218-JAD-DJA Document 3 Filed 01/27/21 Page 6 of 6



 1          of the petition to be debatable or wrong.

 2      3. Robert Cannon is prohibited from submitting any future documents on Richardson’s

 3          behalf, and Richardson must sign and submit any future documents personally.

 4   IT IS FURTHER ORDERED that the Clerk of Court is instructed to:

 5   1. MAIL a copy of this order to:

 6          a. Kaysha Dery Richardson
               Nevada Southern Detention Center
 7             2190 East Mesquite Avenue
 8             Pahrump, Nevada 89060
            b. Robert Cannon
 9
               1102 Ave. L North
10             Saskatoon, Canada S7L 2S1

11   2. UPDATE the docket to reflect the Nevada Southern Detention Center as Richardson’s

12      current address.

13   3. ENTER FINAL JUDGMENT dismissing this action, and CLOSE THIS CASE.

14      Dated: January 27, 2021

15

16                                                      U.S. District Judge Jennifer A. Dorsey
17

18

19
20

21

22

23

24

25

26

27

28


                                                 6
